935 N.E.2d 729 (2010)
In the Matter of Debra Lee Fannin HILL, aka Debra Fannin Graham, Respondent.
No. 98S00-1007-DI-372.
Supreme Court of Indiana.
October 25, 2010.

PUBLISHED ORDER IMPOSING RECIPROCAL DISCIPLINE
The Indiana Supreme Court Disciplinary Commission filed a "Verified Notice of Foreign Discipline and Petition for Issuance of an Order to Show Cause," advising that Respondent was disciplined by the State of Tennessee and requesting, pursuant to Indiana Admission and Discipline Rule 23(28), that reciprocal discipline be imposed in this state. On August 5, 2010, this Court issued an "Order to Show Cause," to which Respondent has not responded.
Respondent was admitted to practice law in Indiana and in Tennessee. On June 16, 2010, the Supreme Court of Tennessee found Respondent's conduct violated that jurisdiction's rules of professional conduct. For this misconduct, Respondent was disbarred. Respondent is already suspended in Indiana under an order of reciprocal discipline dated December 10, 2009, based on a July 8, 2009, order of suspension by the Supreme Court of Tennessee.
The Court finds that there has been no showing, pursuant to Admission and Discipline Rule 23(28)(c), of any reason why reciprocal discipline should not issue in this state.
Being duly advised, the Court orders Respondent suspended indefinitely from the practice of law in this state as of the date of this order. Respondent is ordered to continue to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26). The costs of this proceeding are assessed against Respondent.
If Respondent is reinstated to practice in Tennessee, Respondent may file a "Motion for Reinstatement" pursuant to and in full compliance with Admission and Discipline Rule 23(28)(e), provided there is no other suspension order in effect.
The Clerk of this Court is directed to forward notice of this Order to Respondent or Respondent's attorney, to the Indiana Supreme Court Disciplinary Commission, to the Supreme Court of Tennessee, to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court's website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court's decisions.
All Justices concur.